url saj ig-ai tax_exempt_and_government_entities_division number release date date redaction legend o organization d date dear department of the treasury internal_revenue_service washington d c ae ein person to contact identification_number contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons o fails to meet the requirement for exemption under sec_501 sec_501 provides for the exemption from federal_income_tax of a post or organization of veterans of the united_states armed_forces if such post or organization is a organized in the united_states or any of its possessions b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual federal tax regulation sec_1_501_c_19_-1 states that in order to be described in sec_501 under paragraph a of this section an organization must be operated exclusively for one or more of the following purposes promote the social welfare of the community to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both to provide social and recreational activities for their members as a result of a recent audit of your organization's activities and form_990 for the period ended d it was determined that your organization’s primary activity was the operation of bar facilities including pull-tab vending open to the general_public substantially_all of your income and expenses were the result of your bar and pull-tab sales activity as a result you are not organized and operated exclusively for c purposes based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective d you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after d you have executed the form 6018-a agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations cc poa department of the treasury internal_revenue_service washington d c - tax_exempt_and_government_entities_division form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal revenve service_organization explanation of proposed revocation of exemption under i ction c facts its the above-named organization was recognized as tax-exempt under sec_501 activities include operating a bar that is open to the public selling pull-tabs holding membership meetings contributing funds to charitable organizations and conducting various charitable activities it receives the majority of its income from bar sales and pull-tab sales through its vending machine it also receives income from interest and membership dues the organization owns a commercial liquor license that allows it to sell liquor to non-members a sign is posted on the outside wall of the building stating public welcome the pull-tab vending machine is located inside the bar and anyone is allowed to purchase pull-tabs from it a member log is not maintained by the organization to show the amount of bar and pull-tab sales from members and from non-members law sec_501 recognizes as exempt from federal_income_tax a post or organization of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust ot foundation for any such post or organization- a organized in the united_states or any of its possessions b at least percent of the members of which ate past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows widowers ancestors ot lineal_descendants of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inutes to the benefit of any private_shareholder_or_individual sec_1_501_c_19_-1 of the treasury regulations states that an organization described under sec_501 must be operated exclusively for one or more of the following purposes it is not necessary that the organization’s purposes or activities include all of the listed purposes to be exempt but they cannot have purposes of a substantial nature that are not listed and retain sec_501 status these exempt putposes include the following to promote the social welfare of the community as defined in sec_1 - a to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states form 886-acrev ‘department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service organization to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their membets sec_513 defines an unrelated_trade_or_business in part as follows any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_512 defines the term unrelated_business_taxable_income as follows the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided nt’s position a member log is not maintained by the organization to show the amount of bar and pull-tab sales from members and from non-members as a result all of the income from bar sales and from pull- tab sales is deemed to be from non-members consequently the income would be classified as unrelated_business_income if the organization retained its exemption under sec_501 when unrelated_business_income escalates to a level where it becomes an organization’s primary soutces of income exemption is no longer warranted the organization’s bar sales and pull-tab sales to the public produce the majority of its gross revenue roughly facilities to the public and conducting gaming activities with non-members are not considered exempt purposes of an organization described under sec_501 as stated in sec_1_501_c_19_-1 it is not necessary that the organization’s purposes or activities include all of the listed purposes to be exempt but they cannot have purposes of a substantial nature that are not listed and retain sec_501 status longer qualifies for exemption under sec_501 annually opening bar therefore it no conclusion as indicated above the organization no longer qualifies for exemption under sec_501 due to its extensive non-exempt activities therefore revocation of the organization’s tax exemption under sec_501 is warranted the organization must begin to file form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service organization form_1120 annually form 886-acrev department of the treasury - internal_revenue_service page -3-
